DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Withdrawn Rejections
The 35 U.S.C. 112(b) rejections of claims 1-20 is withdrawn due to Applicant’s amendment and clarification in the response filed on June 17, 2022.
The 35 U.S.C. 103 rejections of claims 1-2, 4-5, 7-20 over Yasui in view of Park, Kuchiyama and Lee as the primary combination of references, due to Applicant’s amendment in the response filed on June 17, 2022.
The 35 U.S.C. 103 rejections of claims 1-3, 6-20 over Yasui in view of Jozuka, Kuchiyama and Lee as the primary combination of references, due to Applicant’s amendment in the response filed on June 17, 2022.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claim 7 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Parent claim 1 already limits the amount of antistatic agent to a range of 6 parts by weight to 10 parts by weight, which is narrower than the range of 0.1 parts by weight to 10 parts by weight recited by the dependent claim 7.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-5, 7-13, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (US 2020/0033674) in view of Yasui (US 2017/0121565), Park (US 2015/0205025), Kuchiyama (JPO English translation of JP 2010-021048 A) and Lee (US 2016/0238771).
Regarding claims 1, 7, Fujita teaches an adhesive film for polarizing plates (pressure-sensitive adhesive layer attached polarizing film [0028]), comprising a (meth)acrylic copolymer ([0083]), a curing agent (crosslinking agent [0083]), and an antistatic agent ([0082]) in an amount that is 10 parts by weight relative to 100 parts by weight of the (meth)acrylic copolymer ([0083]) which is within the claimed range of 6 parts by weight to 10 parts by weight.  Fujita is silent regarding a (meth)acrylic oligomer in the adhesive film.
However, Yasui teaches that an adhesive film for polarizing plates (pressure-sensitive adhesive layer … on one or both sides of the polarizing film [0046]), comprising a (meth)acrylic copolymer ([0072]) and a curing agent (crosslinking agent [0125]), includes a (meth)acrylic oligomer, for the purpose of providing the desired tack to increase adhesive strength ([0141]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included a (meth)acrylic oligomer with the (meth)acrylic copolymer and the curing agent, in the adhesive film for polarizing plates of Fujita, in order to obtain the desired tack to increase strength, as taught by Yasui.
Fujita is silent regarding a modulus of the adhesive film for polarizing plates.
However, Park teaches that an adhesive film for polarizing plates (pressure-sensitive adhesive layer [0011]) desirably has a modulus of about 10 MPa ([0019]) at about 25°C ([0018]), which is within the claimed range of about 0.5 MPa or more, for the purpose of preventing light leakage of the polarizing plates ([0019]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the adhesive film for polarizing plates of Fujita, with a modulus that is within a range of about 0.5 MPa or more at about 25°C, in order to prevent light leakage of the polarizing plates, as taught by Park.
Although Fujita teaches the importance of durability of the adhesive film for polarizing plates when left under conditions of 60°C and 90% relative humidity for 500 hours ([0154]), and the importance of the surface resistance value of the adhesive film for polarizing plates to remain within a range of 1.0 x 106 Ω/[Symbol font/0x83] to 1.0 x 1010 Ω/[Symbol font/0x83] ([0038]), Fujita is silent regarding a surface resistance difference ∆SR of about 1.0 log (Ω/[Symbol font/0x83]) or less, as calculated by Equation 1 of Applicant, where the conditions for SR2 of Applicant are 85°C and 85% relative humidity for 250 hours.
However, Fujita teaches that the adhesive film for polarizing plates is desirably conductive, for the purpose of preventing electrostatic unevenness ([0028]).
Kuchiyama teaches that a ratio of a surface resistance before (SR1 of Applicant) and after (SR2 of Applicant) a transparent conductive film is left under conditions of 85°C and 85% relative humidity for 240 hours (10 days [0012]) is desirably 1.0 ([0012]) which means that the surface resistance difference ∆SR is desirably 0.0 which converts into a log value that is within the claimed range of 1.0 log or less.  240 hours is very close to the claimed 250 hours.
Lee teaches that an adhesive film for polarizing plates (bonding layer on an upper surface of the polarizer of a polarizing plate [0006]) that is left under conditions of about 85°C and about 85% relative humidity for about 500 hours ([0007]) which is twice as long as the claimed 250 hours, has minimal change (about 10% or less [0044]), for the purpose of providing the desired durability under conditions of high temperature and high humidity (variation [0044]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the adhesive film for polarizing plates of Fujita, with a minimal surface resistance difference ∆SR that is within a range of about 1.0 log (Ω/[Symbol font/0x83]) or less, as calculated by Equation 1 of Applicant, in order to obtain the desired durability under high temperature and high humidity conditions, as taught by Kuchiyama, in light of Lee. 
Regarding claim 2, although Fujita teaches the importance of durability of the adhesive film for polarizing plates when left under conditions of 60°C and 90% relative humidity for 500 hours ([0154]), and the importance of the surface resistance value of the adhesive film for polarizing plates to remain within the initial surface resistance range of 1 x 106 Ω/[Symbol font/0x83] to 1 x 1010 Ω/[Symbol font/0x83] ([0038]) which is within the claimed range of from 1 x 108 Ω/[Symbol font/0x83] to 1 x 1011 Ω/[Symbol font/0x83], Fujita is silent regarding a resultant surface resistance of the adhesive film for polarizing plates left under conditions of about 85°C and about 85% relative humidity for about 250 hours.  
However, Lee teaches that an adhesive film for polarizing plates (bonding layer on an upper surface of the polarizer of a polarizing plate [0006]) that is left under conditions of about 85°C and about 85% relative humidity for about 500 hours ([0007]) which is twice as long as the claimed 250 hours, has minimal change (about 10% or less [0044]) for the purpose of providing the desired durability under conditions of high temperature and high humidity (variation [0044]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the adhesive film for polarizing plates of Fujita, with a durability under conditions of about 85°C and about 85% relative humidity for about 250 hours, such that the resultant surface resistance of the adhesive film left under conditions of about 85°C and about 85% relative humidity for about 250 hours, remains within the initial surface resistance range of 1 x 108 Ω/[Symbol font/0x83] to 1 x 1011 Ω/[Symbol font/0x83] taught by Fujita, in light of Lee.
Regarding claim 4, Fujita is silent regarding a peel strength of the adhesive film for polarizing plates.
However, Park teaches that the adhesive film for polarizing plates desirably has a peel strength of about 700 gf/25 mm ([0023]) which is within the claimed range of 100 gf/25 mm or more, for the purpose of providing the desired durability ([0023]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the adhesive film for polarizing plates of Fujita, with a peel strength within a range of about 100 gf/25 mm or more, in order to obtain the desired durability, as taught by Park.
Regarding claim 5, Fujita is silent regarding a peel strength of the adhesive film for polarizing plates after the adhesive film is left under conditions of about 85°C and about 85% relative humidity for about 500 hours.
However, Park teaches that the adhesive film for polarizing plates desirably has a peel strength of about 700 gf/25 mm 9[0023]) which is within the claimed range of about 100 gf/25 mm or more, for the purpose of providing the desired durability ([0023]).
Lee teaches that an adhesive film for polarizing plates (bonding layer on an upper surface of the polarizer of a polarizing plate [0006]) that is left under conditions of about 85°C and about 85% relative humidity for about 500 hours ([0007]) which is twice as long as the claimed 250 hours, has minimal change (about 10% or less [0044]) for the purpose of providing the desired durability under conditions of high temperature and high humidity (variation [0044]).    
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the adhesive film for polarizing plates of Fujita, with a durability under conditions of about 85°C and about 85% relative humidity for about 250 hours, such that the peel strength of the adhesive film when left under conditions of about 85°C and about 85% relative humidity for about 250 hours, remains within a range of about 100 gf/25 mm or more, for the purpose of providing the desired durability under conditions of high temperature and high humidity, as taught by Park, in light of Lee.
Regarding claim 8, Fujita teaches that the antistatic agent comprises a cationic antistatic agent and an anionic antistatic agent (organic cation-anion salt [0150]).
Regarding claims 9-10, Yasui teaches that the antistatic agent comprises at least one selected from the group of ionic liquid and an alkali metal salt ([0021]).
Regarding claim 11, Yasui teaches that the (meth)acrylic oligomer has a glass transition temperature of about 40°C ([0142]) which is within the claimed range of about 20°C to about 60°C, for the purpose of providing the desired tack to increase adhesive strength, as described above.
Regarding claim 12, Yasui teaches that the (meth)acrylic oligomer has a weight average molecular weight of about 1,000 to about 30,000, for the purpose of providing the desired tack to increase adhesive strength, as described above.
Regarding claim 13, Yasui teaches that the (meth)acrylic oligomer comprises at least one oligomer selected from t-butyl methacrylate (tert-butyl methacrylate [0145], for the purpose of providing the desired tack to increase adhesive strength, as described above.
Regarding claim 16, Fujita teaches that the (meth)acrylic copolymer comprises a copolymer of a monomer mixture comprising a C4 alkyl group-containing (meth)acrylic monomer (butyl acrylate [0128]) and a hydroxyl group-containing (meth)acrylic monomer (4-hydroxybutyl acrylate [0128]).
Regarding claim 17, Fujita teaches that the monomer mixture further comprises an aromatic group-containing (meth)acrylic monomer (phenoxyethyl acrylate [0128]).
Regarding claim 18, Fujita teaches that the adhesive film for polarizing plates, comprises 100 parts by weight of the (meth)acrylic copolymer, 0.01 part by weight of the curing agent (crosslinking agent [0129]), which is within the claimed range of greater than 0 to 5 parts by weight; and 8 parts by weight to 14 parts by weight of the antistatic agent (Example 4-8, amount of ionic compound, Table 1 [0154]) which is within the claimed range of 6 to 10 parts by weight.  Fujita is silent regarding an amount of the (meth)acrylic oligomer.
However, Yasui teaches that the adhesive film for polarizing plates, comprises 100 parts by weight of the (meth)acrylic copolymer, 0.01 part by weight of the curing agent (crosslinking agent [0126]), which is within the claimed range of greater than 0 to 5 parts by weight; and 3 to 40 parts by weight of the (meth)acrylic oligomer ([0147]) which overlaps the claimed range of about 1 part to 30 parts by weight, for the purpose of providing the desired tack to increase adhesive strength ([0141]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have added the (meth)acrylic oligomer in an amount that is within a range of about 1 part to 30 parts by weight, to 100 parts by weight of the (meth)acrylic copolymer, of the adhesive film for polarizing plates of Fujita, in order to obtain the desired tack to increase adhesive strength, as taught by Yasui.
Regarding claim 19, Fujita teaches a polarizing plate (polarizing film [0028]) comprising: a polarizer; and the adhesive film for polarizing plates stacked on a surface of the polarizer (pressure-sensitive adhesive layer attached polarizing film [0028]).
Regarding claim 20, Fujita teaches an optical display apparatus (image display device [0001]) comprising the polarizing plate (polarizing film [0001]). 
Claims 3, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Yasui, Park, Kuchiyama and Lee, as applied to claims 1-2, 4-5, 7-13, 16-20 above, and further in view of Jozuka (US 2019/0106608).
Fujita, as modified by Yasui, Park, Kuchiyama and Lee, teaches the adhesive film for polarizing plates, as described above.
Regarding claim 3, Fujita, as modified by Park, fails to teach a modulus of about 0.05 MPa or less, at 85°C.
However, Fujita teaches that the adhesive film for polarizing plates is a pressure-sensitive adhesive film ([0001]).
Jozuka teaches that a pressure-sensitive adhesive film ([0011]) desirably has a modulus of about 0.05 MPa or less, at 85°C (G’(85°C) [0219]), for the purpose of providing the desired continuous deformation resistance under high temperature ([0219]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the adhesive film for polarizing plates of Fujita, as modified by Park, with a modulus of about 0.05 MPa or less, at 85°C, in order to obtain the desired continuous deformation resistance under high temperature, as taught by Jozuka.
Regarding claim 6, Fujita is silent regarding a modulus of the adhesive film for polarizing plates and hence fails to teach a modulus difference (∆G) of about 0.06 MPa or more, as calculated by Equation 2 of Applicant.
However, Fujita teaches that the adhesive film for polarizing plates is a pressure-sensitive adhesive film ([0001]).
Jozuka teaches that a pressure-sensitive adhesive film ([0011]) desirably has a modulus (G1 of Applicant) of 0.6 MPa at 25°C ([0218]), which is within the claimed range of about 0.5 MPa or more at 25°C, for the purpose of providing the desired combination of light pressure initial adhesion and subsequent deformation resistance ([0218]); and a modulus (G2 of Applicant) of about 0.05 MPa or less at 85°C (G’(85°C) [0219]), for the purpose of providing the desired continuous deformation resistance under high temperature ([0219]), such that the modulus difference (∆G) as calculated by Equation 2 of Applicant is 0.6 MPa – 0.05 MPa = 0.55 MPa which is within the claimed range of about 0.06 MPa or more.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the adhesive film for polarizing plates of Fujita, with a modulus (∆G) as calculated by Equation 2 of Applicant, that is within a range of about 0.06 MPa or more, in order to obtain the desired combination of light pressure initial adhesion, subsequent deformation resistance, and continuous deformation resistance under high temperature, as taught by Jozuka.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Yasui, Park, Kuchiyama and Lee, as applied to claims 1-2, 4-5, 7-13, 16-20 above, and further in view of Jeong (US 2016/0370508).
Fujita, as modified by Yasui, Park, Kuchiyama and Lee, teaches the adhesive film for polarizing plates, comprising a curing agent, as described above.   
Regarding claim 14, Fujita teaches that the curing agent comprises a polyisocyanate curing agent (trimethylolpropane hexamethylene diisocyanate [0129]), but is silent regarding a plurality of units containing a urethane bond and an alkylene group having a carbon number of 2 or more.
However, Yasui teaches that a polyisocyanate curing agent comprises a plurality of units containing a urethane bond (polyisocyanate polyfunctionalized with an allophanate bond [0129]), and which can further contain an alkylene group having a carbon number of 4 (if the polyisocyanate part is butylene diisocyanate [0129]) which is within the claimed range of 2 or more, for the purpose of providing the desired cohesive strength and durability ([0130]).
Jeong teaches that an adhesive film (first adhesive layer 130 [0038]) for polarizing plates (100 [0038]) comprises a polyisocyanate curing agent comprising a plurality of units containing a urethane bond (polyisocyanate curing agent modified with an allophanate group [0060]) and an alkylene group having a carbon number of 4 (C4 diisocyanate [0060]) which is within the claimed range of 2 or more, for the purpose of providing the desired flexibility and durability ([0060]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a polyisocyanate curing agent comprising a plurality of units containing a urethane bond and an alkylene group having a carbon number of 2 or more, as the polyisocyanate curing agent in the adhesive film for polarizing plates of Fujita, in order to obtain the desired cohesive strength and durability, as taught by Yasui, combined with the desired flexibility, as taught by Jeong.
	Regarding claim 15, Jeong teaches that the curing agent that comprises a polyisocyanate curing agent comprising a plurality of units containing a urethane bond and an alkylene group having a carbon number of 2 or more, is sold commercially as AE700-100 by Asahi Kasei Chemical Co. ([0107]) which is disclosed as comprising the plurality of units represented by Formula 1 of Applicant, as disclosed in Applicant’s specification (para [0127]), for the purpose of providing the desired cohesive strength and durability, combined with the desired flexibility, as described above.
.
Response to Arguments
Applicant’s arguments have been considered but are moot because of the new reference in the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. US 20170059756 teaches an adhesive film for polarizing plates, comprising an antistatic agent which is left under conditions of 60°C and 90% relative humidity for 250 hours (abstract).

Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782